Exhibit 99.1 Rogers Communications Declares Quarterly Dividend TORONTO, November 1, 2007 - Rogers Communications Inc. announced today that its Board of Directors has declared quarterly dividends totaling $0.125 per shareon each of its outstanding Class B Non-Voting shares and Class A Votingshares. The quarterly dividend declared today will be paid on January 2, 2008 toshareholders of record onDecember 12, 2007. Rogers Communications is a diversified Canadian communications and media company. Weare engaged in wireless voice and data communications services throughWireless, Canada’s largest wireless provider and the operator of the country’sonly Global System for Mobile Communications (“GSM”) based network. ThroughCable and Telecom we are one of Canada’s largest providers of cabletelevision, cable telephony and high-speed Internet access, and are also anational, full-service, facilities-based telecommunications alternative to thetraditional telephone companies. Through Media, we are engaged in radio andtelevision broadcasting, televised shopping, magazines and trade publications,and sports entertainment. We are publicly traded on the Toronto Stock Exchange(TSX: RCI.A and RCI.B), and on the New York Stock Exchange (NYSE: RCI).For further information about the Rogers group of companies, please visitwww.rogers.com. For further information: Bruce M. Mann, (416) 935-3532, bruce.mann@rci.rogers.com; Dan Coombes, (416) 935-3550, dan.coombes@rci.rogers.com
